Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160160                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  STERLING BENEFITS, LLC, STERLING                                                                     Richard H. Bernstein
  AGENCY, INC., JOSEPH HANEY and                                                                       Elizabeth T. Clement
  PAUL MATTES,                                                                                         Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiffs-Appellees,
  and
  BOSQUETT & COMPANY,
           Plaintiff,
  v                                                                 SC: 160160
                                                                    COA: 342529
                                                                    Oakland CC: 2009-103556-CK
  DAVID FISCHER and BOSQUETT &
  COMPANY,
            Defendants-Appellants,
  and

  BARRY D. PAULSELL, GORDON ST. JOHN,
  CONRAD CONTI, JOSEPH (JOE) HANEY,
  STERLING INSURANCE GROUP and
  RALPH C. WILSON AGENCY,
            Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 6, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2020
           t0122
                                                                               Clerk